Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/034,417 (DE1020130188083), filed on 05/04/2016.
Double Patenting
	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
3.	Claims 1-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-13 of prior U.S. Patent No. 10,436,889. This is a statutory double patenting rejection.
4.	Regarding claim 1, the limitation is mapped as below:
A method for determining a distance between a piston and a coupling region in a cylinder [US 10,436,889, Claim 8, lines 1-2], the method comprising: for a plurality of electromagnetic frequencies, determining a relative permittivity of the medium contained in the cylinder using a measuring transmission line for detecting the material properties of the medium [US 10,436,889, Claim 8, lines 2-4]; coupling an electromagnetic wave into the cylinder using a conduction junction in the coupling region [US 10,436,889, Claim 8, lines 4-5; P(0060) of the present application states piston 5 behaves as a reflection body]; decoupling the electromagnetic wave reflected from the piston using the conduction junction [US 10,436,889, Claim 8, lines 5-6; P(0060) of the present application states piston 5 behaves as a reflection body]; and determining the distance between the coupling region and the piston from a phase difference between the coupled and the decoupled electromagnetic wave at each of the plurality of electromagnetic frequencies and from a corresponding electrical length at each of the plurality of electromagnetic frequencies [US 10,436,889, Claim 8, lines 6-9].
5.	Claims 2-11 are also rejected as they further limit claim 1.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buechler et al. (US 2012/0316828), Figures 1-4 teaches a method and apparatus for detecting the position of a piston of a piston cylinder through the use of microwaves. Figures 1-4 shows cylinder arrangement with piston, piston rod, apparatus for measuring the position of the piston. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868